Citation Nr: 1534334	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  07-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


 1.  Entitlement to service connection for bilateral hearing loss.
 
 2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to September 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

In March 2013, temporary folders associated with the Veteran's claims of service connection for bilateral hearing loss and tinnitus were sent to the Board and associated with the claims folder.  These folders indicated that the Veteran also had pending claims of service connection for bilateral hearing loss and tinnitus.  These issues were added to the current appeal at that time, which had also included previously remanded issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Those latter two issues were resolved in the March 2013 Board decision.  However, the claims of service connection for bilateral hearing loss and tinnitus were remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents reveals VA treatment records, a November 2014 VA audiological examination, and a December 2014 supplemental statement of the case, all relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.  

In the March 2014 Remand, the Board indicated that a temporary claims file that accompanied the paper claims file showed appealed claims for service connection for bilateral hearing loss and tinnitus had been certified to the Board, although it was unclear if a claim for tinnitus had actually been perfected.  Although no specific jurisdictional analysis was included in the March 2014 Remand, it is presumed that the temporary claims file contained evidence showing that these claims were properly before the Board.  It is also presumed that this temporary claims file also contained medical evidence necessary to the complete adjudication of these claims.

A review of the current paper claims file and electronic claims file does not reveal any documents related to appeals for either bilateral hearing loss or tinnitus.  Rather, the electronic claims file revealed two rating decisions, one in March 2009 denying entitlement to service connection for bilateral hearing loss and one in January 2010 denying entitlement to service connection for tinnitus.  However, there were none of the corresponding documents referenced in these decisions, nor were there any documents relating to notices of disagreement, statements of the case, or substantive appeals.

As such, the record is incomplete.  Because the Board has an obligation to base its decision on a review of the complete record, see 38 C.F.R. § 19.7 (2014), remand is required to obtain and associate with the claims file any temporary file that may have been created which contains the records referenced in the March 2014 Remand.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. The RO should then associate the Veteran's temporary claims file, to specifically include all documentation and evidence related to the claims for bilateral hearing loss and tinnitus, with the paper claims file and return it to the Board for review.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




